Judgment, Supreme Court, New York County (Stephen Crane, J.), entered June 5, 1996, which, after a nonjury trial, insofar as appealed from, dismissed the first and second causes of action of the amended verified complaint, unanimously affirmed, with costs.
“On a nonjury trial, the decision of the fact-finding court *328should not be disturbed on appeal unless the court’s conclusions could not have been reached under any fair interpretation of the evidence, especially when, as here, the findings of fact rest in large measure on considerations relating to the credibility of the witnesses.” (Matter of Atkin Castings v Fabrikant & Sons, 216 AD2d 111.) In this action for breach of contract and breach of the implied covenant of good faith and fair dealing, the court’s factual determination in finding no fault on the part of defendants for termination of the Asset Purchase Agreement, and further finding that plaintiff had caused the failure of the transaction to close by not obtaining financing in a timely manner, was supported by the evidence. In view of the foregoing, we do not reach the question of damages. Concur—Sullivan, J. P., Rosenberger, Rubin and Andrias, JJ.